Citation Nr: 1432811	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for athletes feet.

 2. Entitlement to service connection for hypertension.

 3. Entitlement to service connection for a head injury.

 4. Entitlement to service connection for migraine headaches.
 
5. Entitlement to service connection for a chronic eye condition.

 6. Entitlement to service connection for a back condition.
 
7. Entitlement to service connection for arthritis (claimed as arthritis of the back, shoulders, hips, and legs).
 
8. Entitlement to service connection for chronic pain in both hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to May 1955.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes that with respect to the May 2008 rating decision, which included denials of the claims for hypertension, arthritis, a back condition, a head injury, and migraine headaches, the Veteran submitted a timely notice of disagreement in March 2009.  A statement of the case was issued in April 2010 and thereafter, the Veteran filed a timely VA Form 9 in May 2010.  These claims are original claims notwithstanding the RO and the Board's prior characterization of these claims.

The Veteran was provided with a hearing before the undersigned via live videoconference on September 2013.  A transcript of the proceedings has been associated with the claims file.

The claim was previously before the Board in November 2013 and remanded for further development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not exhibit a diagnosis or symptoms of athletes feet in service and there is no relationship with his currently diagnosed athletes feet to any events, injuries, or diseases in military service.

2.  The Veteran did not exhibit a diagnosis or symptoms of hypertension in service and there is no relationship with his currently diagnosed hypertension to any events, injuries, or diseases in military service.

3.  While the Veteran was shown to have been treated for an acute head laceration during military service, there is no medical evidence showing that such was due to a closed head injury and there is no evidence of any current disability resulting from any chronic residuals thereof.

4.  The Veteran did not exhibit a diagnosis or symptoms of migraine headaches in service and there is no relationship with his currently diagnosed migraine headaches to any events, injuries, or diseases in military service.

5.  The Veteran did not exhibit a diagnosis or symptoms of a chronic eye condition in service and there is no currently diagnosed chronic eye condition.

6. The Veteran did not exhibit a diagnosis or symptoms of a chronic back condition in service and there is no relationship with his currently diagnosed chronic back pain with arthritis to any events, injuries, or diseases in military service.

7.  The Veteran did not exhibit a diagnosis or symptoms of a hip condition in service and there is no currently diagnosed hip condition.

8.  The Veteran did not exhibit a diagnosis or symptoms of arthritis in the shoulders or legs in service and there is no currently diagnosed arthritis in the shoulders or legs.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for athletes feet are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.304 (2013).

2.  The criteria for establishing entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.304, 3.307, 3.309 (2013).

3.  The criteria for establishing entitlement to service connection for a head injury are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.304 (2013).

4.  The criteria for establishing entitlement to service connection for migraine headaches are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.304 (2013).

5.  The criteria for establishing entitlement to service connection for a chronic eye condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.304 (2013).

6.  The criteria for establishing entitlement to service connection for a back condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.304, 3.307, 3.309 (2013).

7.  The criteria for establishing entitlement to service connection for arthritis, to include the shoulders and legs, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.304, 3.307, 3.309 (2013).

8.  The criteria for establishing entitlement to service connection for chronic pain in both hips, to include arthritis, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The Board notes that the Veteran received complete VCAA-compliant notice, to include the disability-rating and effective-date elements of a service connection claim in letters dated in July 2007, January 2009, March 2009, and August 2009.  The Veteran has not shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained.  Although the Veteran claims that he sought treatment from a Dr. J. U. II  starting in 1955 and continued such treatment with a Dr. J. U. III until present, the medical evidence of record only shows treatment notes dating from 1994 to present.  The Veteran was provided with ample opportunity to submit such documentation as requested in his prior VCAA-compliant notices.  Furthermore, the claim was remanded in November 2013 in order to provide the Veteran with additional attempts to obtain any of the earlier private treatment records.  The RO provided the Veteran with two additional requests in November 2013 and December 2013, yet the Veteran provided nothing additional.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA provided the Veteran with adequate medical examinations in February 2014. The examinations were adequate because they contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  

The Board notes that, although the Veteran was not provided with a VA examination for his claimed chronic eye condition or shoulder arthritis, such omission is not prejudicial to the Veteran's claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4).  Here, as shall be discussed in further detail below, there is no medical evidence or credible lay evidence showing that the Veteran has been treated for complaints of or diagnosed with any chronic eye conditions or shoulder conditions during service or anytime thereafter.  The first and second elements are not present, thereby making any further inquiry into nexus or the sufficiency of competent medical evidence moot.  As such, the minimum threshold is not met in order to require an examination for a chronic eye condition or shoulder arthritis.

Moreover, there is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Board also finds that there has been substantial compliance with the mandates of the November 2013 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection for his claimed disabilities.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.  To the extent any notice deficiencies are perceived, they were cured by further development of the evidence by the Board.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as hypertension and arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ).  The Veteran's current diagnoses of hypertension and arthritis of the back are considered chronic conditions under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is for application in this case.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

Athletes Feet 

The Veteran testified at his September 2013 Board hearing that he started having problems with fungus in service.  Particularly, the Veteran stated that he was exposed to a lot of wet environments while serving in Korea.  Because he was out in the field, it was difficult to take care of his feet and he would occasionally treat the condition himself or with the assistance of a medic.  He reported that he has been experiencing symptoms, to include pain and flare-ups, ever since his service in Korea.  The Veteran stated that he sought treatment from Dr. J. U. II shortly after leaving service and continued treatment through Dr. J. U. III to present.

A review of the Veteran's STRs revealed no evidence of complaints or diagnoses of athletes feet or any fungal condition relating to the feet.

The Veteran was provided with a VA examination in June 1956.  There were no complaints or diagnoses of any fungal conditions of the feet noted.

A review of the Veteran's private treatment records revealed no evidence of complaints or diagnoses of athletes feet.  Although it was noted in the treatment history that the Veteran has a prior case of onychomycosis, which is a fungal condition that occurs in both the nails of the hands and feet, there is no indication which extremity this affected, when it was diagnosed, or if there was any relationship to military service.

A review of the Veteran's VA outpatient treatment records revealed no evidence of complaints or diagnoses of athletes feet or any fungal condition relating to the feet.

The Veteran was provided with a VA examination in March 2014.  The Veteran was diagnosed with tinea pedis.  It was noted that it affected less than five percent of the total body area and was manifested by peeling and dermatitis between his bilateral 4th interdigital web spaces and lateral aspects of his feet.  The examiner opined that the Veteran's current foot condition was less likely than not incurred in or caused by the claimed in-service event, injury, or disease.  In support, he provided that there was no diagnosis for tinea pedis found in the Veteran's STRs.  Additionally, the examiner found that, despite the Veteran's accounts of being exposed to excessively wet and damp environments for prolonged periods during service, there was no way to explain the delayed onset of tinea pedis so many years later when there was no evidence of such condition in service at the time of the exposure.

Hypertension

The Veteran testified at his September 2013 Board hearing that he was required to ingest salt tablets every day while in the service and that he believes that this caused his hypertension.  The Veteran could not recall exactly when he was diagnosed with hypertension, however, he believes that it was within one year of leaving the service.  The Veteran's private treatment records do not indicate the onset diagnosis of his hypertension, however, an October 1994 treatment record indicated that the Veteran had a history of hypertension.

The Veteran's STRs were negative for any discussion of high blood pressure or hypertension.

The Veteran was provided with a VA examination in June 1956.  There were no complaints or diagnoses of hypertension or high blood pressure noted.

The Veteran's private treatment records have established that he has a currently diagnosed disorder of hypertension and have further suggested that the initial diagnosis was sometime earlier than 1994.  However, no treatment records earlier than 1994 have been made available.

VA outpatient treatment records from 2009 show that the Veteran was treated for hypertension that is essential and benign.  Such characterization of "essential"  hypertension suggests that it developed with no discernable cause.

The Veteran was provided with a VA examination in March 2014.  The Veteran's blood pressure readings were 143/77 mmHg, 159/75, mmHg, and 135/76 mmHg.  It was noted that the Veteran takes prescription medication to control his blood pressure.  The examiner diagnosed the Veteran with hypertension.  The examiner opined that it was less likely than not that the Veteran's current hypertension was incurred in or caused by any event, injury, or disease in military service.  In support, the examiner provided that there is no medical evidence in the Veteran's STRs that show he was evaluated, treated, or diagnosed with hypertension in service.  There is no other documentation to confirm when the Veteran was actually diagnosed.  Additionally, there was no documentation in the STRs to show that the Veteran was actually administered salt tablets as he has alleged was the cause of his condition.  Further, even if such ingestion of salt tablets had been shown, there is nothing in existing medical literature to support that such activity causes hypertension.

Head Injury (With associated Migraine Headaches and Chronic Eye Condition) 

The Veteran has asserted at his September 2013 Board hearing that he sustained an injury to his head in service that resulted in a laceration to his forehead.  He stated that he began experiencing headaches immediately after this incident that have persisted to present.  The Veteran also stated that sometime after he got out of service, he began to have problems with blurry vision that has continued to present.  

The Veteran's STRs show that he was treated for a laceration to the forehead in October 1954.  He was given sutures and complained of pain when lowering his head.  No further treatment notes were shown with regard to this condition and there was no mention of any head trauma, headaches, or eye conditions on his May 1955 separation examination.

The Veteran was provided with a VA examination in June 1956.  There were no neurological complaints or diagnoses noted, to include headaches or eye disorders.

The Veteran's private treatment records and VA outpatient treatment records are all silent with regard to any discussion of residuals of head trauma, to include complaints, treatments, or diagnoses of any headache or eye disorders.

The Veteran was provided with a VA examination on March 2014.  The Veteran was diagnosed with current headaches based upon complaint and taking Advil.  However, there was no diagnosis of any residuals of a head trauma or scars from a laceration, and no diagnosis of any eye disorders.  The examiner opined that it was less likely than not that the Veteran's current headaches were incurred in or caused by any event, injury, or disease in military service.  In support, the examiner provided that, while there was evidence in the STRs of treatment for a laceration, there was no evidence of a closed head injury or evaluation and treatment for chronic/ongoing headaches while on active duty.  Last, after 59 years post-service, the Veteran had no signs of the laceration and a skull series was negative for fracture and neurological series was negative for any impairment.

Back Condition (With associated Arthritis and Chronic Pain in Both Hips) 

The Veteran has asserted at his September 2013 Board hearing that he injured his back during service working as an engineer and handling heavy equipment.  He stated that he was treated at a hospital in Korea and given heat treatment and medication.  Sometime after service, the Veteran stated that he began to have pain running down his legs and hip problems, which he was told by doctors was related to his back.  

STRs were negative for any discussion of complaints, treatments, or diagnoses of any musculoskeletal conditions, to include the back.  

The Veteran was provided with a VA examination in June 1956.  There were no musculoskeletal complaints or diagnoses noted.  The Veteran had full range of motion and no complaints of pain.

Private treatment records beginning in October 1994 to 2009 show that the Veteran was diagnosed with degenerative arthritis of the lumbar spine, lumbar pain, lumbar radiculopathy, lumbar spondylyioslisthesis, lumbar spondylosis, lumbar stenosis, and lumbar disc herniation, among other things.

Private treatment records and VA outpatient treatment records are all negative for any discussion of treatment or diagnoses of any shoulder, hip, or leg conditions, to include complaints of pain or diagnoses of arthritis.

The Veteran was provided with a VA examination in March 2014.  It was noted that the Veteran had a diagnosis of lumbosacral strain with arthritis.  The Veteran was not found to have evidence radiculopathy of his lower extremities.   The examiner did not diagnose any conditions relating to the hips, shoulders, or legs, and the only finding of arthritis was related to the back.  Although the examiner noted the Veteran's claims of pain with regard to the hips, there was no objective evidence of any disability.  The examiner opined that it was less likely than not that the Veteran's current back condition was incurred in or caused by any event, injury, or disease in military service.  In support, the examiner provided that, there was a lack of medical evidence showing that the Veteran's back, legs, or hip conditions were treated or diagnosed in military service.

Analysis

As to all the claimed disabilities, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issues in this case, i.e., whether the Veteran has a medically diagnosed disorder disability etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a complex question extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Athletes Feet 

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection athletes feet, so the appeal must be denied.  

The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that the Veteran does have a current disability of athletes feet.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, there is no evidence that the Veteran complained of symptoms of this condition or was diagnosed during military service.  In this regard, the Veteran's statements regarding experiencing prolonged cold and wet environments during service are found to be competent and credible.  The Veteran is competent to testify regarding the conditions of the environment during his service, as this is in the realm of direct experience.  The Veteran is found credible regarding his assertions of the environments in which he was involved during military service as he has remained consistent in his accounts and this is also consistent with the types of service experienced during the Korean War.  As such, the issue turns upon whether there is a nexus between the Veteran's environmental exposure and his currently diagnosed athletes feet.  See Shedden, 381 F.3d at 1166-67.

Here, the medical evidence of record does not show any treatment for athletes feet or complaints of any kind of foot problems during service.  Although the Veteran has claimed that he sought treatment for this condition during service, the Board does not find this assertion to be credible.  While the Veteran's STRs are absent for treatment of the feet, there are other notes relating to treatment of other conditions, including a head laceration and a genitourinary disorder, throughout the period of service.  As such, it is reasonable to assume that, had the Veteran actually experienced symptoms relating to his feet, he would have sought treatment.  The Veteran never mentioned any foot problems on his 1955 exit examination and did not mention such problems at his subsequent VA examination in 1956, less than one year later when he was attempting to obtain disability benefits.  

Following the Veteran's discharge from the service, the first medical evidence of any kind referring to any problem in his feet was in the March 2014 VA examination.  Although a private treatment note from 2007 indicated that the Veteran had been treated for onychomycosis, there is no indication if this was for the feet.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Additionally, the only medical evidence of record that addressed the issue of the Veteran's currently diagnosed tinea pedis and its potential relationship to service was the March 2014 VA examination, which found no relationship.  The examiner found that, due to the absence of treatment in service and delayed onset, this condition was not caused by military service.  Further, the examiner found that even if the Veteran was exposed to these harsh environmental conditions, there is no finding based in medically accepted literature to support a causative relationship between cold and wet exposure and the development of athletes feet.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran' current diagnosis of athletes feet was incurred in or otherwise the result of his active service, to include prolonged exposure to cold and wet environments.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361   (Fed. Cir. 2001).   Consequently, the benefit sought on appeal must be denied.

Hypertension

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection hypertension, so the appeal must be denied.  

The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that the Veteran does have a current disability of hypertension.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain, 21 Vet. App. at 321.  However, there is no evidence that the Veteran complained of symptoms of this condition or was diagnosed during military service.  In this regard, the Veteran's statements regarding being administered salt tablets during service are found to be competent and credible.  The Veteran is competent to testify regarding the administration of such medications, as this is in the realm of direct experience.  The Veteran is found credible regarding his assertions of such administration as he has remained consistent in his accounts.  As such, the issue turns upon whether there is a nexus between the Veteran's ingestion of salt tablets during service and his currently diagnosed hypertension.  See Shedden, 381 F.3d at 1166-67.

Here, the medical evidence of record does not show any treatment for hypertension or complaints of any kind relating to high blood pressure during service.  Rather blood pressure readings during service and at service exit examination were found to be within normal limits.  Additionally, the Veteran's 1956 VA examination, within one year of leaving service, showed blood pressure readings within normal limits and no diagnosis of hypertension.

Following the Veteran's discharge from the service, the first medical evidence of any kind referring to hypertension was in 1994.  Although, these records indicated that the Veteran's diagnosis may have been earlier, there is no indication that such occurred during service or within one year of service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.  

Additionally, the only medical evidence of record that addressed the issue of the Veteran's currently diagnosed hypertension and its potential relationship to service was the March 2014 VA examination, which found no relationship.  The examiner found that, due to the absence of treatment in service and delayed onset, this condition was not caused by military service.  Further, the examiner found that even if the Veteran was administered salt tablets in service, there is no finding based in medically accepted literature to support a causative relationship between such ingestion and the development of hypertension.

Although the Veteran has made statements regarding a nexus of his current hypertension to the ingestion of salt tablets, the record does not show that he possesses the requisite expertise to make such assertions, as hypertension is a complex disability that would require medical training to assess.   Although he is competent to relate symptoms he experiences, he is not competent to provide evidence of a complex medical nexus.  See Layno, 6 Vet. App. at 469; Jandreau, 492 F.3d at 1372.  

Last, in regard to continuity of symptoms, the Board finds that the Veteran's claimed hypertension is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the finding that there was no credible or probative evidence of hypertension in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has hypertension that was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz, 274 F.3d 1361.   Consequently, the benefit sought on appeal must be denied.

Head Injury (With associated Migraine Headaches and Chronic Eye Condition) 

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a head injury, to include migraine headaches and a chronic eye condition, so the appeal must be denied.  

The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that the Veteran does have a current disability of headaches only.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain, 21 Vet. App. at 319.  However, there is no evidence that the Veteran complained of symptoms of this condition or was diagnosed during military service.  In this regard, the Veteran's STRs show that he did suffer a laceration from a head trauma during service.  While pain was noted when he lowered his head, these were not characterized as headaches.  There were no other residuals noted, to include any eye problems, and this condition appears to have been acute and resolved during service, as there were no complaints or diagnoses discussed in the Veteran's exit examination.  Therefore, at the very least, it appears that there was an in-service injury upon which to base a finding of nexus to the Veteran's current headache disability.  As such, the issue turns upon whether there is a nexus between the Veteran's in-service head trauma and his currently diagnosed headaches.  See Shedden, 381 F.3d at 1166-67.

As an aside, the Board notes that there are no separately diagnosed residuals of a head injury or chronic eye condition, as the VA examiner found no evidence of any scar, bone fracturing, or neurological deficits resulting from the in-service injury.  Additionally, the Veteran's STRs (apart from the initial injury), VA outpatient treatment records, and private treatment records contained no mention of any of these conditions.  As such the medical evidence of record does not show that the Veteran has a current diagnosis of a head injury or a chronic eye condition for VA purposes.  Without a current disability, the further inquiry with regard to a head injury and chronic eye condition is rendered moot and, therefore, no further discussion of these conditions shall ensue.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Turning to the issue of headaches, the medical evidence of record does not show any treatment for headaches during service.  Additionally, the Veteran did not complain of headaches at his 1956 VA examination, less than one year post-service.  

Following the Veteran's discharge from the service, the first medical evidence of any kind referring to any complaints of headaches was in the March 2014 VA examination.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.  

Additionally, the only medical evidence of record that addressed the issue of the Veteran's currently diagnosed headaches and its potential relationship to service was the March 2014 VA examination, which found no relationship.  The examiner found that, due to the absence of treatment in service and delayed onset, this condition was not caused by military service.  Further, the examiner noted that there were no other residuals associated with his in-service head injury, suggesting it resolved completely.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran' current diagnosis of headaches was incurred in or otherwise the result of his active service, to include as a residual of a head injury.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz, 274 F.3d 1361.   Consequently, the benefit sought on appeal must be denied.

Back Condition (With associated Arthritis and Chronic Pain in Both Hips) 

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a back condition to include with associated arthritis of the back, legs, and shoulders, as well as chronic pain in both hips.  

The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that the Veteran does have a current disability of lumbosacral strain with arthritis.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain, 21 Vet. App. at 321.  However, there is no evidence that the Veteran complained of symptoms of this condition or was diagnosed during military service.  In this regard, the Veteran's statements regarding experiencing an injury handling heavy equipment during service are found to be competent and credible.  The Veteran is competent to testify regarding the experiencing of an injury during his service, as this is in the realm of direct experience.  The Veteran is found credible regarding his assertions of this injury as he has remained consistent in his accounts.  As such, the issue turns upon whether there is a nexus between the Veteran's claimed in-service injury and his currently diagnosed lumbosacral strain with arthritis.  See Shedden, 381 F.3d at 1166-67.

As an aside, the Board notes that there are no separately diagnosed shoulder, leg, or hip conditions, to include as due to arthritis, as the VA examiner found no evidence of any current radiculopathy or hip conditions.  Additionally, the Veteran's STRs, VA outpatient treatment records, and private treatment records contained no mention of any of these conditions.  Rather, the only medical evidence relating to any of these conditions is that of pain.  Although the Board notes that the Veteran has stated that he continues to experience painful symptoms in these joints, symptoms alone are not a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), vacated in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in itself constitute a disability for which service connection may be granted").  The Court explained its holding in that case in terms of the statutory and regulatory requirements that service connection is awarded for disability resulting from disease contracted or injury incurred in service.  Id.  Here, that result is clear from the lack of medical evidence showing a current diagnosis of any shoulder, leg, or hip conditions, to include as due to arthritis.  Therefore, there is no currently diagnosed disability with regard to those conditions.  Without a current disability, the further inquiry with regard to a shoulder, leg, or hip conditions, to include as due to arthritis, is rendered moot and, therefore, no further discussion of these conditions shall ensue.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Turning to the issue of lumbosacral strain with arthritis, the medical evidence of record does not show any treatment for a back condition or arthritis during service.  Although the Veteran has claimed that he sought treatment for this condition during service, the Board does not find this assertion to be credible.  While the Veteran's STRs are absent for treatment of the back, there are other notes relating to treatment of other conditions, including a head laceration and a genitourinary disorder, throughout the period of service.  As such, it is reasonable to assume that, had the Veteran actually experienced symptoms relating to his back, he would have sought treatment.  The Veteran never mentioned any back problems on his 1955 exit examination and did not mention such problems at his subsequent VA examination in 1956, less than one year later when he was attempting to obtain disability benefits.  In fact, that examination noted a normal back examination with full range of motion.  

Following the Veteran's discharge from the service, the first evidence of any kind referring to any problem in his back was in 1994.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.  

Additionally, the only medical evidence of record that addressed the issue of the Veteran's currently diagnosed lumbosacral strain with arthritis and its potential relationship to service was the March 2014 VA examination, which found no relationship.  The examiner found that, due to the absence of treatment in service and delayed onset, this condition was not caused by military service.  

Last, in regard to continuity of symptoms, the Board finds that the Veteran's claimed lumbosacral strain with arthritis is properly afforded such consideration, as arthritis is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the finding that there was no credible or probative evidence of arthritis or back problems in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran' current diagnosis of lumbosacral strain with arthritis was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz, 274 F.3d at 1361.   Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for athletes feet is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a head injury is denied.

Entitlement to service connection for migraine headaches is denied.
 
Entitlement to service connection for a chronic eye condition is denied.

Entitlement to service connection for a back condition is denied.
 
Entitlement to service connection for arthritis (claimed as arthritis of the back, shoulders, hips, and legs) is denied.
 
Entitlement to service connection for chronic pain in both hips is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


